Citation Nr: 0715560	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:  The American Legion 



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had service with the Commonwealth Army of the 
Philippines (USAFFE). The veteran had pre-war service from 
November 1941 to December 7, 1941, was beleaguered from 
December 8, 1941 to April 8, 1942, was a prisoner of war from 
April 9, 1942 to September 24, 1942, was in no casualty 
status from September 25, 1942 to August 15, 1945, was AWOL 
from August 16, 1945 to October 16, 1945, and had regular PA 
service from October 17, 1945 to March 15, 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2000 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  

In December 2003, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2005.  

In the Informal Hearing Presentation, dated in May 2007, the 
appellant may be raising an argument of whether clear and 
unmistakable error (CUE) was committed in the August 1956 
Board decision which denied service connection for pulmonary 
tuberculosis.  The Board notes that a veteran's claim does 
not survive his or her death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Moreover, once a veteran dies, the right to 
attack any Board decision during his lifetime on the basis of 
clear and unmistakable error dies with him.  Haines v. West, 
154 F.3d 1298 (Fed. Cir. 1998).  If the representative wishes 
to file a motion for CUE, he may file the appropriate motion.  

In May 2007, the Board granted a motion to advance this case 
on the docket due to the veteran's advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran died in December 1970, at the age of 51.  The 
death certificate lists the immediate cause of death as 
pulmonary tuberculosis (PTB), far advanced, tuberculosis 
meningitis, and gastrointestinal bleeding.  

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  Pulmonary tuberculosis was not manifested during service 
or within three years after discharge from service.  

4.  Gastrointestinal bleeding was not manifested during 
service and is not otherwise attributable to service.  

5.  There is no competent evidence of a nexus between the 
fatal disease processes and veteran's period of service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1131, 1137, 1310, 1311, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the appellant in February 2001 was not given 
prior to the first RO adjudication of the claim, the notice 
as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in January 2004 
and February 2005.  Those letters informed the appellant of 
what evidence was required to substantiate the claims, and of 
her and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, given that there has been a 
Board remand, and she has been provided all the criteria 
necessary to establish service connection, and considering 
that the appellant is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

As a means of obtaining the missing SMRs, the RO contacted 
the National Records Processing Center (NPRC) in St. Louis, 
Missouri, which is a military records repository.  The NPRC 
indicated that the veteran's SMRs were destroyed in a fire at 
that facility, and could not be reconstructed.  



II.  Factual background.

Service records reflect findings of vocal fremitus.  No rales 
were found.  X-ray gave interpretation of minimal PTB.  
However, there were no signs of symptoms of an active lung 
lesion.  There were no clinical manifestations and sputum was 
negative for acid fast bacilli.  There was a notation of 
suspected PTB.  

Of record is a document purported to be a report of 
examination prior to release from active duty.  (It was 
determined to not be from official sources and was furnished 
by the veteran.)  The lungs were negative for pathology.  The 
chest x-ray showed minimal pulmonary TB.  In 1954, there was 
a request for all service department chest x-ray films; no 
records were found.  

Received in January 1955 was a medical certificate from Dr. 
E.J.G., dated in December 1954, indicating the veteran was 
seen in his office in September 1954, at which time x-ray 
films showed dense homogenous infiltrations from the apex to 
the 4th interspace in the right lung, and soft infiltrations 
widely scattered from the apex to the 4th interspace in the 
left lung.  The pertinent diagnosis was moderately advanced 
pulmonary tuberculosis.  The available service medical 
records are negative for any gastrointestinal disorder.  

Of record is a medical statement from Dr. R. J., dated in 
December 1954, indicating that the veteran was seen in May 
1946 with complaints of fever, loss of appetite, and harsh 
coughing in the early morning.  Following an evaluation, the 
veteran was diagnosed with pulmonary tuberculosis of the 
right lung.  The veteran was seen for similar symptoms in 
September 1948, December 1948, early 1949, and in September 
1952.  

In response to a request for information and medical records, 
a report from the Adjutant General, dated in March 1956, 
indicated that no chest x-ray films had been found in 
conjunction with a reported February 1946 examination.  

Of record is a VA hospital summary, indicating that the 
veteran was admitted to the hospital on August 27, 1970 
because of general body weakness and cough.  It was noted 
that he was diagnosed with pulmonary tuberculosis in 1946 by 
chest x-ray taken at the 44th Army Station Hospital in Leyte.  
In 1968, he developed intermittent hemoptysis which was 
treated at home.  On June 14, 1970, he developed fever, cough 
and blood-streaked sputum; he was given treatment on 
outpatient basis but there was no relief thus he sought 
hospitalization.  On admission, the veteran was conscious and 
febrile; he was placed under anti-tuberculous drugs, 
antibiotics, symptomatic and supportive measures.  There was 
mental deterioration, thus he was seen by neuropsychiatrist 
and was found to have meningeal symptoms.  Investigations 
confirmed a diagnosis of tuberculous meningitis.  The 
veteran's general condition progressively deteriorated and he 
expired in December 1970.  The final diagnoses were PTB, far 
advanced, dead; tuberculosis meningitis; pneumonia, right, 
resolved; upper gastrointestinal bleeding; and fluid and 
electrolyte imbalance.  

Received in May 2001 was an affidavit from the veteran's 
cousin, L. G. E., dated in April 2001, indicating that he 
came to live with her family after his release as a POW in 
September 1942.  During his stay with the family, the veteran 
worked as a baggage boy; he complained of difficulty 
breathing and was often observed coughing heavily.  L.G.E. 
noted that the veteran's physical condition deteriorated and 
over time became severe.  

Of record is another affidavit from J.M., dated April 2001, 
who reported knowing the veteran as a friend and a neighbor.  
J.M. indicated that, prior to entering military service, the 
veteran was a physically robust and athletic individual.  
However, during service, he was observed coughing and 
breathing heavily; his condition progressively worsened.  


III.  Legal Analysis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c) (1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c) (3).  

Service connection can also be granted for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For pulmonary tuberculosis shown by x-ray in active service, 
x-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370.  A diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Analysis

The claimant has appealed the denial of service connection 
for the cause of death.  Service connection for the cause of 
death may be established if a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  The 
evidence establishes that the veteran died as a result of 
tuberculosis and a bleed.  The Board finds that a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Significantly, although there is a purported report of an 
examination by the Philippine Army, dated February 15, 1946, 
indicating that the chest x-ray showed "minimal, unilateral 
pulmonary TBC, right upper lobe, active," there are no x-ray 
findings of active pulmonary tuberculosis in service.  In 
fact, it appears that TB was suspected, but not established.  
The Court has accepted that the secretary may establish rules 
of evidence.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
38 C.F.R. §§ 3.370 and 3.374 are rules of evidence.  See 
Moran v. Principi, 17 Vet. App. 149 (2003).  Active 
tuberculosis was not diagnosed by the service department.  
Rather, it was established that sputum was negative and there 
were no signs, symptoms, or clinical manifestations to 
support a finding.  See also 38 C.F.R. § 3.370.  

Furthermore, pulmonary tuberculosis may not be presumed to be 
service connected because there is no acceptable evidence of 
active PTB within three years of the veteran's discharge from 
service.  The record contains a medical statement, indicating 
that the veteran was diagnosed with pulmonary tuberculosis in 
May 1946; another private medical statement reported that a 
chest x-ray in September 1954 revealed in findings resulting 
in a diagnosis of moderately advanced pulmonary tuberculosis.  
However, these statements do not meet the requirements of 38 
C.F.R. § 3.374 as they were not accompanied by clinical, x-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  See also Savage v. Gober, 10 Vet. App. 488, 497 
(1997), (citing Tubianosis v. Derwinski, 3 Vet. App. 181, 184 
(1992) (there is clear regulatory guidance limiting the 
dating and type of evidence needed to establish service 
connection for tuberculosis).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(d).  

Dr. R.J.'s December 1954 statement indicates that when he saw 
the veteran in May 1946, he was diagnosed with pulmonary 
tuberculosis of the right lung.  The Board finds the 
statement to be of limited probative value.  He did not 
provide any contemporaneous clinical, laboratory, or X-ray 
records to support his finding that the veteran had symptoms 
of pulmonary tuberculosis.  See 38 C.F.R. 3.307(b), 3.370, 
3.374(d).  Without clinical findings or other acceptable 
evidence to support Dr. R.J.'s conclusion, there is no 
evidentiary basis to support a finding that the veteran 
manifested tuberculosis to a compensable degree within the 
presumptive period.  In addition, there is no medical 
evidence that the veteran's GI bleeding was incurred in his 
service.  

The Board has considered the lay affidavits submitted in 
support of the appellant's claim which state the veteran 
suffered from symptoms of tuberculosis during and after 
service.  However, the lay statements do not provide 
sufficient evidence to determine that the veteran manifested 
tuberculosis to a compensable degree during that time, as 
they only state he exhibited a heavy cough, difficulty 
breathing, and weakness.  In addition, while a layperson is 
capable of providing evidence of symptomatology, there is no 
indication they have the medical training or expertise that 
would make them competent to offer an opinion on matters 
requiring medical knowledge, such as the diagnosis or 
etiology of a medical condition.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the veteran's gastrointestinal bleeding was not 
incurred in or aggravated by service, and pulmonary 
tuberculosis was not manifest during service or to a degree 
of 10 percent or more within three years of active service.  
Although the veteran's death certificate reported pulmonary 
tuberculosis and gastrointestinal bleeding as causes of 
death, there is no acceptable evidence linking these 
disorders to the veteran's active service.  Therefore, 
service connection for the cause of the veteran's death is 
not warranted.  A preponderance of the evidence is against 
the claim and there is no doubt to be resolved.




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


